Shaw, C. J.
Supposing the memorandum, in the present case, would be sufficient to support an action, conformably to the statute of frauds, (Rev. Sts. c. 74, § 1,) on the principle of the maxim, id certum est quod certum reddi potest, upon the ground that the identity of the four lots can be ascertained by the references in the memorandum, the quantity of the land by the admeasurement, and hence the entire amount of the consideration, by the price per foot; still, there being no stipulation for credit, and no time limited, the contract, by its legal effect, was a contract to pay the whole amount in cash, and that on demand, within a reasonable time. A tender of a quarter of the amount only was not a compliance, on the part of the plaintiff, and of course the refusal to execute a deed, upon such tender and a demand, was no breach on the part of the defendant. Warren v. Wheeler, 8 Met. 97. Thompson v. Ketcham, 8 Johns. 189.
The parol evidence offered was inadmissible, both because it would vary and alter the written agreement, making the consideration payable by notes and mortgage, on time, instead of cash on demand, and because it was offered as proof of the terms of a contract for the sale of land, contrary to the statute of frauds.

Nonsuit confirmed.